Nationwide Life Insurance Company: ·Nationwide Variable Account Prospectus supplement dated July 13, 2010 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Subject to shareholder approval, effective July 16, 2010, the following underlying mutual fund will be liquidated and will merge into a new underlying mutual fund as indicated below: Liquidated Underlying Mutual Fund Merged Underlying Mutual Fund Wells Fargo Advantage Large Company Core Fund – Investor Class Wells Fargo Advantage – Large Company Cap Core: Investor Class
